After the case had been submitted plaintiff moved that the hearing on the bill of exceptions be reopened and the same continued for the purpose of allowing it to apply for an amendment to the bill of exceptions. Per curiam: The motion is denied, it appearing that the amendment desired, if granted, would incorporate a new exception in the bill of exceptions after the statutory time for allowance had elapsed. See Territory v. Cotton Bros., 17 Haw. 608; Kapiolani Est. v. Thurston, 16 Haw. 147.
Plaintiff then moved for leave to withdraw its bill of exceptions. A majority of the court thought that the motion should be granted. Per curiam: The motion is granted.